840 F.2d 219
CITY OF GREENVILLE, etc., Plaintiff-Appellee,v.W.R. GRACE & CO., Defendant-Appellant,National Gypsum Company, Amicus Curiae.
No. 86-2096.
United States Court of Appeals,Fourth Circuit.
Jan. 20, 1988.

1
On Petition for Rehearing.


2
Prior report:  827 F.2d 975.


3
Upon consideration of the appellant's petition for rehearing,


4
IT IS ORDERED that the petition for rehearing is denied.


5
IT IS FURTHER ORDERED that the appellant's motion for stay of mandate is denied.


6
Entered at the direction of Judge Ervin, with the concurrence of Judge Phillips and Judge Chapman.